Citation Nr: 0114078	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-19 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran served on active duty from August 1944 to 
November 1945, and from March 1948 to February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In a rating decision dated in October 1999, the RO noted that 
the service medical records reveal that the veteran was 
treated for possible sinusitis during service in 1948 and 
that chronic severe sinusitis was noted when he was examined 
for release from service in 1953.  Current medical evidence 
reflects that the veteran has chronic sinusitis.  The RO 
denied service connection for sinusitis on the ground that 
sinusitis was not noted for 45 years following his release 
from service.  In a March 2000 rating, the RO held that the 
veteran's claim was not well grounded.  

On November 9, 2000, the President signed into law H.R. 4864, 
the Veterans Claims Assistance Act of 2000 (VCAA).  This law 
rewrites the former "duty to assist" provisions of 38 
U.S.C.A. § 5100-5107 and eliminates the "well-grounded claim" 
requirement.  The change in the law is applicable to all 
claims filed before the date of enactment and not yet final 
as of that date.  Because of the change in the law brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.

Thus, the Board is REMANDING this case to the RO for further 
development as follows:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for his sinus 
disability.  The RO should obtain medical 
records from all sources identified by 
the veteran which are not already of 
record.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159. 

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

3.  The veteran should be afforded an 
examination by an appropriate specialist 
to determine the etiology of any currently 
manifested sinus disorder.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review was 
accomplished.  All necessary tests and 
studies should be accomplished and all 
findings reported in detail.  The examiner 
should elicit a detailed history from the 
veteran regarding his sinus symptoms and 
offer an opinion as to whether it is at 
least as likely as not that a chronic 
sinus disorder began during the veteran's 
military service or is related to such 
service, including the symptoms which the 
veteran experienced therein.

4.  Following completion of the above 
actions, the RO must review the claims 
folder, considering the recently submitted 
evidence and undertake any additional 
development warranted.  Further the RO 
must ensure that all of the foregoing 
development have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  The RO should then readjudicate the 
claim.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case. The 
veteran and his representative should be 
provided the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

